Citation Nr: 1109262	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-32 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right groin disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to February 1980 and November 1980 to November 1981.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with various Army Reserve and National Guard units.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2010, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Prior to further adjudication of the claims, additional development of the record is necessary.  Specifically, the Board's review of the record has identified outstanding, relevant records that should be obtained. 

First, at his November 2010 hearing, the Veteran testified to having applied for disability benefits from the Social Security Administration with the primary disability being his right hip.  Records related to the application and decision on these benefits are not associated with the claims file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).   Thus, the appeal must be remanded so that SSA may be contacted and all records relevant to the Veteran's SSA disability claim may be obtained. 

Additionally, the service treatment records and service personnel records appear to be incomplete.  First, the Board observes that the Veteran has identified four months of service with the National Guard in Virginia in 1991.  The record contains records from the Veteran's Reserve service in Washington and National Guard service in Oklahoma and Kansas, but there are no records  associated with service in Virginia in the claims file.  Therefore, VA must request all records related to the Veteran's service with the Virginia National Guard before the Board may proceed with appellate review.  

Further, the Board observes that a "Record of Military Processing" from the Veteran's service in Kansas refers to active duty in May 1998.  There is no other record of an active duty period for the Veteran in 1998.  Therefore, verification of the Veteran's active duty dates should be accomplished and any additional, related service treatment records obtained. 

Finally, the Veteran's November 2004 submission of unit names, dates, and addresses should be reviewed and all units not previously contacted should be requested to provide all service personnel records and service treatment records for the Veteran's period of service with that unit.  Additionally, these units and those already provided information should be asked to locate the Veteran's service personnel records that show the Veteran's dates of service with that unit and the type of service performed,. i.e., ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. Request records related to the Veteran's application for disability benefits from the SSA.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Request service treatment and personnel records  from the Virginia National Guard units identified by the Veteran in his November 2004 submission.

3. Request complete personnel records from all identified Reserve and National Guard units not previously contacted, including records that show the dates of the Veteran's ACDUTRA and INACDUTRA assignments.  

4. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated, to include all evidence received since the June 2010 supplemental statement of the case.  If any claim remains denied, the Veteran and his representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


